Loan No. 6518222









Exhibit 10.65

DEED OF TRUST NOTE




$5,200,000.00

Laguna Hills, California

November 25, 2003




FOR VALUE RECEIVED, BEDFORD LAGUNA HILLS SQUARE SPE, INC., an Arizona
corporation, having its principal place of business at 270 Lafayette Circle,
Lafayette, California  94549 (hereinafter referred to as “Maker”), promises to
pay to the order of JOHN HANCOCK LIFE INSURANCE COMPANY, a Massachusetts
corporation (“John Hancock”), its successors and assigns, at its principal place
of business at John Hancock Tower, T-56, 200 Clarendon Street, Boston,
Massachusetts 02116, and each successor or assign being hereinafter referred to
as “Payee”), or at such place as the holder hereof may from time to time
designate in writing, the principal sum of Five Million Two Hundred Thousand and
NO/100 DOLLARS ($5,200,000.00) in lawful money of the United States of America
with interest thereon to be computed from the date of disbursement of the loan
proceeds at the Applicable Interest Rate (hereinafter defined).




1.

Payment of Principal and Interest.  Principal and interest shall be paid as
follows:




a.

If the loan proceeds are not disbursed on the first day of a month, then
interest only at the Applicable Interest Rate from and including the date of
disbursement of the loan proceeds to the first day of the month following such
disbursement shall be due and payable in advance on the date of such
disbursement;




b.

Interest only to be paid in installments as follows:  $21,450.00 on the first
day of January, 2004 and on the first day of each calendar month thereafter up
to and including the first day of December, 2007.




c.

Principal and interest is to be paid in installments as follows:  $27,756.04 on
the first day of January, 2008 and on the first day of each calendar month
thereafter up to and including the first day of November, 2010; and




e.

The outstanding principal balance and all accrued and unpaid interest thereon
and all other sums and fees due under this Note shall be due and payable on the
first day of December, 2010 (the “Maturity Date”).




Interest on the principal balance of this Note shall be calculated on a monthly
basis using, as the agreed method of calculation, a three hundred sixty (360)
day year consisting of twelve (12) months of thirty (30) days each; provided,
however, that interest for a period of less than a full month shall be
calculated by multiplying the actual number of days elapsed during such partial
month by a daily rate based upon a three hundred sixty-five (365) day year and
the interest rate then due under this Note.




The term “Applicable Interest Rate” as used in this Note shall mean from the
date of disbursement of the loan proceeds through and including the Maturity
Date, a rate of four and ninety-five hundredths percent (4.95%) per annum.




If at any time Payee receives, from Maker or otherwise, any amount applicable to
the Debt (hereinafter defined) which is less than all amounts due and payable at
such time, Payee may apply that payment to amounts then due and payable in any
manner and in any order determined by Payee, in Payee’s sole discretion.  Payee
shall, however, be under no obligation to accept any amount less than all
amounts then due and payable.  Maker agrees that neither Payee’s acceptance of a
payment from Maker in an amount that is less than all amounts then due and
payable nor Payee’s application of such payment shall constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction.
 This provision shall control notwithstanding any inconsistent direction by
Maker or any other obligor hereunder.




The whole of the principal sum of this Note, together with all interest accrued
and unpaid thereon and all other sums due under this Note and any other
instrument now or hereafter evidencing, securing, guaranteeing or executed in
connection with the indebtedness evidenced hereby (the “Loan Documents”) (all
such sums hereinafter collectively referred to as the “Debt”) shall without
notice become immediately due and payable at the option of Payee on the
happening of an “Event of Default” as the same is defined in the Deed of Trust
(hereinafter defined).  All of the terms, covenants and conditions contained in
the Deed of Trust and the other Loan Documents are hereby made part of this Note
to the same extent and with the same force as if they were fully set forth
herein.




2.

Prepayment.  Except as provided below, Maker may not prepay the loan in whole or
in part.




On or after the end of the 3rd Loan Year (as hereinafter defined), on any
scheduled payment date and subject to giving Payee not less than thirty (30) nor
more than ninety (90) days’ prior written notice specifying the scheduled
payment date on which prepayment is to be made (the “Prepayment Date”), Maker
may prepay the entire principal amount together with any and all accrued
interest and other sums due under the Loan Documents, and subject to payment of
a prepayment premium equal to the greater of:




(a)

the positive amount, if any, equal to (i) the sum of the present values of all
scheduled payments due under this Note from the Prepayment Date to and including
the first date the Loan is open to prepayment without premium, minus (ii) the
principal balance of this Note immediately prior to such prepayment; or




(b)

1.00% of the principal balance of this Note immediately prior to such
prepayment.




All present values shall be calculated as of the Prepayment Date, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of this Note as established in the Wall
Street Journal or other business publication of general circulation five (5)
business days before the Prepayment Date.




In addition, if this Note is prepaid, Maker shall simultaneously prepay the
entire principal amount all accrued interest, the prepayment premium and all
other amounts due under the Crossed Loan Documents (as defined in the Deed of
Trust).  Maker shall have no right to prepay this Note without prepaying all
amounts evidenced or secured by the Crossed Loan Documents, except as otherwise
provided in Section 76 of the Deed of Trust.




In the event that the yield rate on publicly traded United States Treasury
Securities is not obtainable, then the nearest equivalent issue or index shall
be selected, at Payee’s reasonable determination, and used to calculate the
prepayment premium.




The loan will be open to prepayment without premium on any scheduled payment
date during the last ninety (90) days of the term of the loan.




If any notice of prepayment is given, the principal balance of the loan and the
other sums required pursuant to this Section 2 shall be due and payable on the
Prepayment Date, unless Maker provides written notice to Payee that it is
revoking said prepayment notice no later than five (5) business days prior to
the Prepayment Date.




Provided no Event of Default exists, the above premium shall not be applicable
to a prepayment resulting from Payee’s election to require insurance loss
proceeds or condemnation awards to be applied to a payment of principal.




No partial prepayment shall be allowed.




The Loan Year is defined as any twelve month period commencing with the date on
which the first monthly installment is due or any anniversary thereof.




Maker hereby expressly (a) waives any right it may have under California Civil
Code § 2954.10 to prepay this Note in whole or in part, without premium, prior
to the end of the 3rd Loan Year; and (b) agrees that if a prepayment of any or
all of this Note is made prior to the end of the 3rd Loan Year, Maker shall be
obligated to pay, concurrently therewith, the prepayment amount, if any, that
would be required hereunder.  By initialing this provision in the space provided
below, Maker hereby declares that Payee's agreement to make the subject loan at
the interest rate and for the term set forth herein constitutes adequate
consideration, given individual weight by the undersigned, for this waiver and
agreement.




/s/ H.K.

Initials of Hanh Kihara




3.

Acceleration/Default.  Maker acknowledges that the loan was made on the basis
and assumption that Payee would receive the payments of principal and interest
set forth herein for the full term of this loan.  Therefore, whenever the
Maturity Date of the loan has been accelerated by reason of an Event of Default
under the Loan Documents, which Event of Default occurs prior to the time
period, if any, in which prepayment is allowed and prior to the date on which
the full amount of the balance of principal and interest then remaining unpaid
shall be due, including an acceleration by reason of sale, conveyance, further
encumbrance or other Event of Default (which acceleration shall be at Payee’s
sole option), there shall be due, in addition to the outstanding principal
balance, accrued interest and other sums due under the Loan Documents, a premium
equal to the greater of:




(a)

The sum obtained by adding:




(i)

the positive amount, if any, equal to (aa) the sum of the present values of all
scheduled payments due under this Note from the date of said payment to and
including the Maturity Date of this Note, minus (bb) the then outstanding
principal balance of this Note, and




(ii)

3.00% of the then outstanding principal balance of this Note; or




(b)

An amount equal to 5.00% of the then outstanding principal balance of this Note.




All present values shall be calculated as of the date of said payment, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of this Note as established in the Wall
Street Journal or other business publication of general circulation five (5)
business days before the date of said payment.  In the event that the yield rate
on publicly traded United States Treasury Securities is not obtainable, then the
nearest equivalent issue or index shall be selected, at Payee’s reasonable
determination, and used to calculate the prepayment premium.




If an Event of Default occurs on or after the date on which prepayment is
permitted, then in lieu of the above premium, payment of a premium calculated in
the manner set forth in Section 2 hereof shall be required.




A tender of the amount necessary to satisfy the entire indebtedness, paid at any
time following such Event of Default or acceleration, including at a foreclosure
sale or during any subsequent redemption period, if any, shall be deemed a
voluntary prepayment, and, at Payee’s option, such payment shall include a
premium as described above.

Maker hereby expressly (a) waives any right it may have under California Civil
Code § 2954.10 to prepay this Note in whole or in part, without premium, upon
acceleration of the Maturity Date of this Note; and (b) agrees that if a
prepayment of any or all of this Note is made, following any acceleration of the
Maturity Date of this Note by Payee on account of any transfer or disposition
prohibited or restricted herein or by the Deed of Trust (as hereinafter defined)
or for any other reason, Maker shall be obligated to pay, concurrently
therewith, the prepayment amount, if any, that would be required hereunder.  By
initialing this provision in the space provided below, Maker hereby declares
that Payee's agreement to make the subject loan at the interest rate and for the
term set forth herein constitutes adequate consideration, given individual
weight by the undersigned, for this waiver and agreement.




/s/ H.K.




Initials of Hanh Kihara




4.

Default Rate.  Maker does hereby agree that upon the occurrence of an Event of
Default and for so long as any Event of Default exists, including, without
limitation, the failure of Maker to pay the Debt in full on the Maturity Date,
Payee shall be entitled to receive and Maker shall pay interest on the entire
unpaid principal sum, effective from the date of Maker's initial default with
respect to such Event of Default without allowance for any applicable notice
and/or grace period, at a rate (the “Default Rate”) equal to seven percent (7%)
above the Applicable Interest Rate, but in no event to exceed the highest rate
permitted under the laws of the jurisdiction where the property secured by the
Deed of Trust is situated.  This charge shall be added to the Debt, and shall be
deemed secured by the Deed of Trust.  This clause, however, shall not be
construed as an agreement or privilege to extend the date of the payment of the
Debt, nor as a waiver of any other right or remedy available to Payee by reason
of the occurrence of any Event of Default.  




5.

Late Charge.  If any monthly principal and interest payment payable under this
Note is not paid in full within five (5) days of the date on which it is due,
Maker shall pay to Payee an amount equal to the lesser of five percent (5%) of
such unpaid sum or the maximum amount permitted by applicable law to defray the
expenses incurred by Payee in handling and processing such delinquent payment
and to compensate Payee for the loss of the use of such delinquent payment and
such amount shall be secured by the Loan Documents.




6.

Security for Loan.  This Note is secured by the Deed of Trust and certain other
Loan Documents.  The term “Deed of Trust” as used in this Note shall mean the
Deed of Trust, Assignment of Leases and Rents and Security Agreement (With
Fixture Filing) dated the date hereof in the principal sum of $5,200,000.00
given by Maker for the use and benefit of Payee covering certain premises
located at 24401, 24411, 24421, 24431 Calle De La Louisa, Laguna Hills, in the
County of Orange, State of California, as more particularly described therein.
 In addition, this Note is secured by the Crossed Deed of Trust, as defined in
the Deed of Trust.




7.

Compliance with Law.  It is expressly stipulated and agreed to be the intent of
Maker and Payee at all times to comply with applicable state law or applicable
United States federal law (to the extent that it permits Payee to contract for,
charge, take, reserve or receive a greater amount of interest than under state
law) and that this paragraph shall control every other covenant and agreement in
this Note and the other Loan Documents.  If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount
called for under this Note or any of the other Loan Documents, or contracted
for, charged, taken, reserved or received with respect to the Debt, or if
Payee’s exercise of the option to accelerate the Maturity Date, or if any
prepayment by Maker results in Maker’s having paid any interest in excess of
that permitted by applicable law, then it is Payee’s express intent that all
excess amounts theretofore collected by Payee shall be credited on the principal
balance of this Note and all other Debt and the provisions of this Note, and the
other Loan Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Payee for the use or
forbearance of the Debt shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term of the
Debt until payment in full so that the rate or amount of interest on account of
the Debt does not exceed the maximum lawful rate from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.  Notwithstanding
anything to the contrary contained herein, in the Deed of Trust or in any of the
other Loan Documents, it is not the intention of Payee to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.  




8.

Amendments.  This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.




9.

Joint and Several Liability.  If Maker consists of more than one person or
party, the obligations and liabilities of each such person or party shall be
joint and several.  This Note shall be binding on any community, quasi-community
and separate property of any Maker and on any marital community of which any
Maker is a part.




10.

Construction.  Whenever used, the singular number shall include the plural, the
plural the singular, and the words “Payee” and “Maker” shall include their
respective successors, assigns, heirs, executors and administrators.




11.

Waivers.  Maker and all others who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest and non-payment and
notice of intent to accelerate the maturity hereof (and of such acceleration).
 No release of any security for the Debt or extension of time for payment of
this Note or any installment hereof and no alteration, amendment or waiver of
any provision of this Note, the Deed of Trust or any other Loan Documents made
by agreement between Payee and any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Maker and any other who may become liable for the payment of all or any part of
the Debt, under this Note, the Deed of Trust or any other Loan Documents.




12.

Authority.  Maker (and the other undersigned representative of Maker, if any)
represents that Maker has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note, Deed of Trust and the
other Loan Documents and that this Note, the Deed of Trust and the other Loan
Documents constitute valid and binding obligations of Maker.




13.

Time.  Time is of the essence of this Note.




14.

Replacement Note.  In the event of the loss, theft or destruction of this Note,
upon Maker’s receipt of an indemnification agreement executed in favor of Maker
by Payee or in the event of the mutilation of this Note, upon the surrender of
the mutilated Note by Payee to Maker, Maker shall execute and deliver to Payee a
new note in form and content identical to this Note in lieu of the lost, stolen,
destroyed or mutilated Note.




15.

Notice.  All notices required to be given pursuant hereto shall be given in the
manner specified in the Deed of Trust directed to the parties at their
respective addresses as provided therein.




16.

Costs and Expenses.  Maker shall pay all expenses and costs, including
reasonable fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation incurred by Payee as a result of any Event of Default or
in connection with efforts to properly collect any amount due under this Note or
to enforce the provisions of any of the Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy proceeding (including
any action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.




17.

Forbearance.  Any forbearance by Payee in exercising any right or remedy under
this Note, the Deed of Trust or any other Loan Document or otherwise afforded by
applicable law shall not be a waiver of or preclude the exercise of that or any
other right or remedy.  The acceptance by Payee of any payment after the due
date of such payment or in an amount which is less than the required payment
shall not be a waiver of Payee’s right to require prompt payment when due of all
other payments or to exercise any right or remedy with respect to any failure to
make prompt payment.  Enforcement by Payee of any security for Maker’s
obligations under this Note shall not constitute an election by Payee of
remedies so as to preclude the exercise of any other right or remedy available
to Payee.




18.

Section Headings.  The Section headings inserted in this Note have been included
for convenience only and are not intended and shall not be construed to limit or
define in any way the substance of any section contained herein.




19.

Limitation on Liability.  Notwithstanding anything to the contrary contained
herein, but subject to the obligations of Paragraph 45 of the Deed of Trust, any
claim based on or in respect of any liability of Maker under this Note, the Deed
of Trust or any other Loan Document shall be enforced only against the Trust
Property (as such term is defined in the Deed of Trust) and any other collateral
now or hereafter given to secure this Note and not against any other assets,
properties or funds of Maker; provided, however, that the liability of Maker for
loss, costs or damage arising out of the matters described in the subsections
below (collectively, “Non-Recourse Carveout Obligations”) shall not be limited
solely to the Trust Property and other collateral now or hereafter given to
secure this Note but shall include all of the assets, properties and funds of
Maker (but not those of any direct or indirect members, partners, shareholders,
officers, directors, principals, employees, affiliates, or successors or assigns
of Maker and of the shareholders of Maker unless such person or entity is a
guarantor of the Non-Recourse Carveout Obligations), and Maker shall be liable
for: (i) fraud, misrepresentation and waste by Maker, its shareholder or their
agents, (ii) any rents, issues or profits collected more than one (1) month in
advance of their due dates, (iii) any misapplication of rents, issues or
profits, security deposits and any other payments from tenants or occupants
(including, without limitation, lease termination fees), insurance proceeds,
condemnation awards or other sums of a similar nature, (iv) liability under
environmental covenants, conditions and indemnities contained in the Deed of
Trust and in any separate environmental indemnity agreements, (v) personalty or
fixtures removed or allowed to be removed by or on behalf of Maker and not
replaced by items of equal or greater value or functionality than the personalty
or fixtures so removed and subject to Payee’s lien, (vi) failure to pay taxes or
assessments prior to delinquency, or to pay charges for labor, materials or
other charges which can create liens on any portion of the Trust Property and
any sums expended by Payee in the performance of or compliance with the
obligations of Maker under the Loan Documents, including, without limitation,
sums expended to pay taxes or assessments or hazard insurance premiums or bills
for utilities or other services or products for the benefit of the Trust
Property, (vii) the unauthorized sale, conveyance or transfer of title to the
Trust Property or encumbrance of the Trust Property, (viii) the failure of Maker
to maintain its status as a single purpose, bankruptcy-remote entity pursuant to
its organizational documents and the Loan Documents, (ix) all payments made to
any junior mortgagee under any secondary financing on the Trust Property
permitted pursuant to Paragraph 9(g) of the Deed of Trust, and (x) reasonable
attorney’s fees, court costs and other expenses incurred by Payee in connection
with enforcement of Maker’s personal liability as set forth herein.  Nothing
herein shall be deemed (w) to be a waiver of any right which Payee may have
under any bankruptcy law of the United States or the state where the Trust
Property is located including, but not limited to, Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness secured by the Deed of Trust or to require
that all collateral securing the indebtedness secured hereby shall continue to
secure all of the indebtedness owing to Payee in accordance with this Note, the
Deed of Trust and the other Loan Documents; (x) to impair the validity of the
indebtedness secured by the Deed of Trust; (y) to impair the right of Payee as
mortgagee or secured party to commence an action to foreclose any lien or
security interest; or (z) to modify, diminish or discharge the liability of any
guarantor under any guaranty or of any indemnitor under any indemnity agreement.

20.

WAIVER OF JURY TRIAL.  PAYEE AND MAKER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE, THE DEED OF TRUST, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ANY ACTION OF
EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER TO THIS NOTE, THE LOAN
EVIDENCED HEREBY, THE OTHER LOAN DOCUMENTS OR THE TRUST PROPERTY (INCLUDING
WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS NOTE AND ANY CLAIMS OR
DEFENSES ASSERTING THAT THIS NOTE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID
OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE DELIVERY AND
ACCEPTANCE OF THIS NOTE AND SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS
NOTE OR THE OTHER LOAN DOCUMENTS.




This Note shall be governed and construed in accordance with the laws of the
State of California and the applicable laws of the United States of America.




IN WITNESS WHEREOF, Maker has duly executed and delivered this Note the day and
year first above written.




BEDFORD LAGUNA HILLS SQUARE SPE, INC., an Arizona corporation







By:

/s/ Hanh Kihara

Name:

Hanh Kihara

Title:

Senior Vice President and Chief Financial Officer










-#-

P:\SJS\SJS2SZ


